Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20180040883 A to Yang et al. (hereinafter, Yang).
Regarding claim 1, Yang discloses an active vibration reduction control apparatus of a hybrid vehicle comprising: a vibration extraction device configured to extract a first vibration signal from a motor connected to a drive shaft of the hybrid vehicle; a torque generator configured to generate a first torque for vibration reduction based on the first vibration signal; and a controller configured to apply the first torque to the motor {an apparatus for reducing vibration of a two-cylinder engine for a hybrid vehicle includes a vibration extraction unit for extracting a first vibration signal based on the speed of the motor and a torque generator that 
Regarding claim 2, which depends from claim 1, Yang further discloses that the controller stops applying the first torque and then applies, to the motor, a second torque for vibration reduction that is generated by the torque generator, when a vibration level extracted by the vibration extraction device exceeds a reference value in a state in which the controller applies the first torque to the motor {the torque generated by the torque generator changes as a result of updating filter coefficient of a variable filter unit until phase difference between vibration signal and reference signal becomes less than threshold value (paragraph [0006])(updating filter coefficient occurs when a vibration level extracted by the vibration extraction unit exceeds a reference value (threshold); the torque generated by the torque generator changes as a result of the filter coefficient update; the first torque may be the torque value before the update and the second torque may be the torque vale after the update; the first torque (old value) is no longer applied (stops) when the second torque (new value) is applied}.

Regarding claim 4, which depends from claim 1, Yang further discloses that the vibration extraction device includes: a position monitor configured to measure a rotation angle of the motor; a speed calculator configured to calculate a speed signal by performing a differentiation on the rotation angle; and a vibration extractor configured to extract the first vibration signal by filtering the speed signal {the speed calculation unit 114 calculates the speed Wm of the motor 20 based on the position θm of the motor 20. The speed calculation unit 114 receives the position (θm) of the motor 20 measured by the position measurement unit 112, and differentiates the position (θm) of the motor 20 Of the speed (Wm) can be calculated (paragraph [0042]), the vibration extraction unit 130 receives the speed (Wm) of the motor 20 calculated by the speed calculation unit 114, and generates a vibration signal (Wd) based on the speed (Wm) of the motor 20 (paragraph [0043])}.

Regarding claim 6, which depends from claim 4, Yang further discloses that the torque generator includes: a reference signal generator configured to calculate a double rotation angle by multiplying the rotation angle of the motor by 2 and to generate a reference signal using the double rotation angle {a reference signal generator configured to generate a first reference signal and a first reference phase based on a position of a motor (paragraph 0006]); the two-cylinder engine 10 and the motor 20 are connected (paragraph [0018]); in the case of a cylinder engine, since one explosion occurs when the engine 10 rotates once, the vibration signal is a basic vibration component in which the fundamental frequency is one times the engine speed of the engine 10 (typically "C1" in the industry It is called).In addition, the vibration signal may have harmonic components (C0.5, C2, and C4)(using C2 is using the double rotation angle) (paragraph [0043])}.
Regarding claim 7, which depends from claim 6, Yang further discloses that the torque generator further includes: a tunable filter configured to filter the reference signal by using a filter coefficient updated by a filter coefficient updater; a phase-difference calculator configured to calculate a phase difference between the reference signal and the first vibration signal; and the filter coefficient updater configured to calculate a filter coefficient that minimizes the phase difference {a variable (tunable) filter unit configured to generate a reference signal by filtering the reference signal; a filter coefficient update unit for updating (calculating) a filter coefficient of the variable filter unit until a phase difference between the 
Regarding claim 8, which depends from claim 7, Yang further discloses that the torque generator further includes: a phase determiner configured to detect the phase difference between the reference signal and the first vibration signal by using the speed signal and the filter coefficient {a phase calculator configured to calculate a phase difference between a reference signal and a first vibration signal based on the speed of the motor and a first filter coefficient (paragraph [0006])}.
Regarding claim 10, which depends from claim 8, Yang further discloses that the torque generator further includes: an anti-phase signal generator configured to generate a synchronization signal synchronized with the first vibration signal, based on a phase generated by the reference signal generator, a phase determined by the phase determiner, and a phase detected by a phase-shift amount detector and to generate an anti- phase signal to the synchronization signal {a reference signal generator configured to generate a reference signal and a reference phase based on a position of a motor; a phase calculator configured to calculate a phase difference; a phase shift amount compensating unit; a synchronization signal generator for generating a synchronization signal; an anti-phase signal generator for generating anti-phase signal of the synchronization signal; and a torque generator that generates a final command torque based on the first anti-phase signal (paragraph [0006])}.
Regarding claim 11, Yang discloses an active vibration reduction control method of a hybrid vehicle comprising: extracting, by a vibration extraction device, a first vibration signal 
Regarding claim 12, which depends from claim 11, Yang further discloses stopping the applying the first torque, when a vibration level extracted by the vibration extraction device exceeds a reference value in the state in which the controller applies the first torque to the motor; and applying a second torque for vibration reduction to the motor after the application of the first torque is stopped {paragraph [0006]}. 
Regarding claim 13, which depends from claim 12, Yang further discloses that the applying a second torque for vibration reduction to the motor includes: generating, by the torque generator, the second torque based on a second vibration signal extracted by the vibration extraction device after the application of the first torque is stopped {paragraphs [0006], [0018]}.
Regarding claim 14, which depends from claim 11, Yang further discloses that the extracting the first vibration signal from a motor includes: measuring a rotation angle of the motor; calculating a speed signal by performing a differentiation on the rotation angle; and extracting the first vibration signal by filtering the speed signal {paragraph [0043]}. 
Regarding claim 15, which depends from claim 14, Yang further discloses that the extracting the first vibration signal from a motor is performed by using a band-pass digital filter {paragraph [0043]}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of US 20170342920 A1 to Pirjaberi et al. (hereinafter Pirjaberi).
Regarding claim 9, which depends from claim 8, Pirjaberi discloses that the tunable filter is a filter of a finite impulse response (FIR) type {in harmonic cancellation method, a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20170313299-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        





/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661